[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 08-17068                    Aug. 28, 2009
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK

                      D.C. Docket No. 08-80029-CR-KAM

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

YOEL VALDES CLAVEL,
a.k.a. Noel Reyes,
                                                         Defendant-Appellant.

                               _______________

               Appeal from the United States District Court for the
                          Southern District of Florida
                              ________________

                               ((August 28, 2009)

Before EDMONDSON, PRYOR and COX, Circuit Judges

PER CURIAM:

      Mark Graham Hanson, appointed counsel for Yoel Valdes Clavel in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Clavel’s conviction and

sentence are AFFIRMED.




                                         2